[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]


              United States Court of Appeals
                        For the First Circuit
                       ____________________

No. 99-1549

                        AMBROSE L. DEVANEY,

                      Petitioner, Appellant,

                                 v.

                          UNITED STATES,

                      Respondent, Appellee.

                       ____________________

          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. William G. Young, U.S. District Judge]

                       ____________________

                               Before

                     Torruella, Chief Judge,

                      Lipez, Circuit Judge,

              and Schwarzer,* Senior District Judge.

                      _____________________

     Owen S. Walker, Federal Defender Office, for appellant.
     Victor A. Wild, Assistant U.S. Attorney, with whom Donald K.
Stern, United States Attorney, and Paul G. Levenson, Assistant U.S.
Attorney, were on brief, for appellee.


                       ____________________


*   Of the Northern District of California, sitting by designation.
    July 12, 2000
____________________




        -2-
          SCHWARZER, Senior District Judge. Ambrose Devaney appeals

from the denial of his § 2255 motion charging ineffective assistance of

counsel in his earlier trial in which he was convicted of conspiracy,

fraud and money laundering charges.     Following affirmance of the

conviction, see United States v. Smith, 46 F.3d 1223 (1st Cir. 1995),

Devaney filed the instant motion.

          Briefly stated, the relevant facts are as follows. Four days

before the scheduled trial date, Devaney appeared before the district

court and requested leave to change counsel and a continuance of the

trial to allow his proposed new counsel time to prepare for trial.

Devaney asserted that his present counsel had geared his defense solely

to making a deal with the government, that they did not have an

accurate grasp of the case, and that they could not protect him. The

court denied the request to delay the trial, observing that Devaney's

counsel were competent and skilled attorneys who had adequately

represented him up to now and appeared to be well prepared for trial.

The court noted further that it considered the request to be an effort

to obtain the severance that had previously been denied.

          The case proceeded to trial at which the jury found Devaney

guilty on one count of conspiracy, three counts of bank fraud, and one

count of money laundering but acquitted him on three bank fraud counts

and three money laundering counts. We affirmed the conviction but did




                                 -3-
not rule on Devaney's ineffective assistance of counsel claim. See

Smith, 46 F.3d at 1236.

          Devaney then filed the instant motion on the ground of

ineffective assistance of counsel. The district court denied the

motion without a hearing on April 16, 1999, see Devaney v. United

States, 47 F. Supp. 2d 130 (D. Mass. 1999), and granted a certificate

of appealability. We have jurisdiction under 28 U.S.C. §§ 1291 and

2253, and we affirm.

          Devaney argues first that the district court erred in

dismissing the motion because, in denying his request for a

continuance, it had failed to let him explain the substance of his

complaints about his counsel.      Devaney cites United States v.

Prochilo, 187 F.3d 221 (1st Cir. 1999), in support. Prochilo held that

"[w]here the accused voices objections to appointed counsel, the trial

court should inquire into the reasons for dissatisfaction." Id. at

225, citing United States v. Allen, 789 F.2d 90, 92 (1st Cir. 1986).

Because the district court in Prochilo denied the motion for a

continuance to permit a substitution of counsel without hearing or

other inquiry, the judgment was reversed. Id. Unlike in Prochilo,

here the district court held a hearing to inquire into Devaney's

request and after hearing from Devaney, determined that good cause did

not exist for continuing the trial date.




                                 -4-
          We review the district court's ruling for abuse of

discretion. See United States v. Allen, 789 F.2d 90, 92 (1st Cir.

1986). We take into account the trial court's discretion to balance

the defendant's interest in retaining counsel of his choice against

"the public's interest in the prompt, fair and ethical administration

of justice." United States v. Richardson, 894 F.2d 492, 495 (1st Cir.

1990). Considering the untimeliness of the request for continuance,

the fact that the court gave Devaney an opportunity to state the

grounds for his dissatisfaction, the lack of substance of the stated

grounds, and the circumstances of Devaney's request which raised a

suspicion that it was not in good faith, we find no abuse of

discretion.

          Devaney's second ground of appeal is that, because factual

disputes existed, the district court erred in denying the motion

without an evidentiary hearing. "[E]videntiary hearings on motions are

the exception, not the rule . . . .       Thus, a party seeking an

evidentiary hearing must carry a fairly heavy burden of demonstrating

a need for special treatment." United States v. McGill, 11 F.3d 223,

225 (1st Cir. 1993). The court acted well within its discretion in

denying the motion without a hearing, particularly considering that

Devaney did not request one. In a thorough opinion, the court reviewed

the submissions in support of the motion and found that they did not

entitle Devaney to relief. See Devaney, 47 F. Supp. 2d at 132-33. The


                                 -5-
court, moreover, was well-situated to assess the ineffectiveness of

counsel claim, having presided over the trial. See McGill, 11 F.3d at

225.   We find no error.

            For the foregoing reasons, the denial of the motion is

affirmed.

            AFFIRMED.




                                -6-